Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  			          Information Disclosure Statement
	The prior art documents submitted by applicant in the Information disclosure Statements filed on 3/27/20 has been considered and made of record (noted attached copy of form PTO-1449). 								
Basis For Non-Statutory Double Patenting 
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 

  			      Obviousness Type Double Patenting
Claims 1 and 3-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 10,502,975. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed invention as claimed in claims 1 and 3-5 is substantially the same as that in claims 1 and 4-6 of U.S. Patent No. 10,502,975. All elements claimed in claims 1 and 3-5 in the present patent application are included in claims 1 and 4-6 of U.S. Patent No. 10,502,975. These elements in the present application perform the same function as those of the elements in claims 1 and 4-6 of U.S. Patent No. 10,502,975.  Thus, the invention claimed in claims 1 and 3-5 is substantially identical to that in claims 1 and 4-6 of U.S. Patent No. 10,502,975.

	
Present Application
U.S. Patent No. 10,502,975
Claim 1
Claim 1
Claim 3
Claim 4

Claim 5
Claim 5
Claim 6

	

				   Allowable Subject Matter		
	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	 Claims 6-9 are allowed.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG XUAN DANG whose telephone number is (571) 272-2326.  The examiner can normally be reached on Monday to Friday from 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thomas Pham, can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

3/21							    /Hung X Dang/
Primary Examiner, Art Unit 2872